Citation Nr: 9909645	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  97-26 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include lumbar disc disease with neurological involvement.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel



INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1984, and from December 1985 to January 1987.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a July 1996 rating 
decision from the St. Petersburg, Florida, Regional Office 
(RO), which denied service connection for a low back 
disorder, to include lumbar disc disease with neurological 
involvement.  The veteran perfected a timely appeal to that 
decision.


REMAND

The veteran contends, in essence, that she suffers from a low 
back disability as a result of her active service.  She 
reports that she injured her back when a tow bar fell on her 
right side while she was stationed at the Naval Air Station 
in Jacksonville, Florida in November 1982.

The report of the veteran's separation examination conducted 
in January 1984 noted that the veteran had tenderness of the 
lumbosacroiliac joint area on clinical evaluation of the 
lumbar spine.  In a subsequent entry recorded in the service 
medical records during February 1984, it was noted that the 
veteran was seen for complaints of low back pain after she 
was involved in an automobile accident.  The assessment was 
soft tissue injury.  Service medical records for the 
veteran's second period of active service demonstrate that 
she was seen on several occasions for complaints of low back 
pain.  X-rays of the lumbosacral spine dated in April 1986 
were indicated to have been normal.  At the initial 
postservice Department of Veterans Affairs (VA) general 
medical examination conducted in May 1987, the veteran 
reported complaints of low back pain.  At a VA orthopedic 
examination conducted in February 1989, the veteran reported 
complaints of low back pain associated with knee pain and 
cold weather.  The diagnoses included low back pain, at times 
associated with knee pain and at other times associated with 
cold weather.  X-rays of the lumbosacral spine dated in 
February 1989 did not show any abnormal findings.  The first 
postservice VA magnetic resonance imaging spectroscopy of the 
lumbosacral spine showed mild right para-central disk 
protrusion with no obvious impingement upon the nerve root or 
cord and degenerative facet disease at L4-5 and 5-1.  VA 
medical records dated from October 1995 to August 1996 show 
that the veteran was seen for intermittent complaints of low 
back pain and that the findings included chronic low back 
pain with degenerative facet disease and degenerative disc 
disease.  However, no medical opinion has been obtained to 
determine whether there is a relationship between the current 
back pathology and the manifestations identified while the 
veteran was in service.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be asked to 
provide a list of all medical treatment 
that she has received for the claimed 
back disorder since her final separation 
from service.  The RO should then obtain 
all records from the sources reported by 
the veteran that are not already in the 
claims file.  Any records obtained should 
be made part of the claims folder.  All 
records of VA treatment dated after 1996 
should also be obtained and associated 
with the claims folder.  If private 
treatment is reported and those records 
are not obtained, the veteran and her 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).

2.  Following the above development, the 
RO should make arrangements for the 
veteran to undergo a VA medical 
examination limited to determine the 
nature and etiology of any ascertainable 
low back disorder, to include lumbar disc 
disease with neurological involvement.  
All testing deemed necessary by the 
examiner should be conducted.  The 
examiner must review the entire record, 
including the service medical records and 
render a specific medical opinions on the 
following questions: (1) whether there is 
a reasonable probability that any current 
back pathology is related to the symptoms 
the veteran exhibited while in service; 
(2) whether there is medical evidence 
establishing the presence of back 
pathology during the first year after her 
final separation from service in 1987; 
(3) whether the veteran's back disorder 
is attributable to trauma, the aging 
process, or any other factors; and (4) 
based on all the medical records on file 
what is the approximate date of onset of 
the veteran's current back pathology.  If 
there is no medical possibility of a 
relationship between the back symptoms in 
service and the veteran's current back 
disorder, the physician should clearly 
and unequivocally indicate so.  The 
examiner should provide a comprehensive 
report including complete rationale for 
all conclusions reached.  The entire 
claims folder and a copy of this remand 
should be made available to, and reviewed 
by the examiner prior to the examination.

3.  Thereafter, the RO should review the 
claims folder and ensure that the 
examination report is complete and in 
compliance with the above directives.  If 
the report is deficient in any manner, it 
must be returned to the examining 
physician for correction. Stegall v. 
West, 11 Vet.App. 268 (1998)
  
4.  After completion of the foregoing, 
the RO should review and readjudicate 
issue of service connection for the 
claimed low back disorder, to include 
lumbar disc disease with neurological 
involvement with consideration of all the 
evidence of record.  The RO should 
consider carefully and with heighten 
mindfulness the benefit of the doubt 
rule.  38 U.S.C.A. § 5107(b).  If the 
evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

5.  The veteran is hereby informed that 
she may furnish additional evidence 
and/or argument to the RO while the case 
is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109, 112 
(1995).  The veteran is further advised 
that she should assist the RO, to the 
extent possible, in the development of 
her claim, and that failure to cooperate 
or report for examination may result in 
an adverse decision.  Wood v. Derwinski, 
1 Vet.App. 191, 193 (1991).


After the development requested above is completed to the 
extent possible, the RO should again review the record.  If 
the decision remains adverse to the veteran, she and her 
representative should be furnished a supplemental statement 
of the case, and afforded a reasonable amount of time within 
which to respond thereto.  Thereafter, the case should be 
returned to the Board for appellate consideration, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 5 -


